        Case 2:18-cv-02590-JZB Document 26 Filed 01/24/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
                             CIVIL MATTER – GENERAL

Phoenix/Prescott Division

Case No.: CV-18-2590-PHX-JZB             DATE: January 24, 2019

Title: Garcia v. AVH Mortgage LLC, et al.
       Plaintiff   Defendants

HONORABLE DEBORAH M. FINE (70CD)

Deputy Clerk:               A. Herrera
Court Reporter/ECR:         NA

APPEARANCE:
Ty Frankel for Plaintiff
Tracy Miller for Defendants


PROCEEDINGS:              Open Court      X Chambers          Other

Telephonic Status Conference held. Court and counsel had discussion about settlement
conference procedures. Insurer representative may be present by telephone and defense
counsel will make the arrangements for such.


Begin: 9:30 AM
End: 9:51 AM
Time in court: 21 mins.
